1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                  ***

9    J’MAR TEUYAN TARAFA,                                 Case No. 3:18-cv-00201-MMD-WGC

10                                    Plaintiff,         ORDER ACCEPTING AND ADOPTING
            v.                                            REPORT AND RECOMMENDATION
11                                                           OF MAGISTRATE JUDGE
     TAUNA TARAFA, et al.,                                      WILLIAM G. COBB
12
                                 Defendants.
13

14          Before the Court is the Report and Recommendation of United States Magistrate

15   Judge William G. Cobb (ECF No. 10) (“R&R” or “Recommendation”) relating to Plaintiff’s

16   application to proceed in forma pauperis (“IFP Application”) (ECF No. 1). Plaintiff had

17   fourteen days from service of the R&R to file an objection. See LR-IB 3-2(a). The R&R

18   was issued on October 17, 2018 and mailed to Plaintiff on or about the same date.

19   Thus, the time for Plaintiff to object has expired and to date, no objection to the R&R has

20   been filed.

21          This Court “may accept, reject, or modify, in whole or in part, the findings or

22   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

23   timely objects to a magistrate judge’s report and recommendation, then the court is

24   required to “make a de novo determination of those portions of the [report and

25   recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). Where a party fails

26   to object, however, the court is not required to conduct “any review at all . . . of any issue

27   that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985).

28   Indeed, the Ninth Circuit has recognized that a district court is not required to review a
1    magistrate judge’s report and recommendation where no objections have been filed. See

2    United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard

3    of review employed by the district court when reviewing a report and recommendation to

4    which no objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219,

5    1226 (D. Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the

6    view that district courts are not required to review “any issue that is not the subject of an

7    objection.”). Thus, if there is no objection to a magistrate judge’s recommendation, then

8    the Court may accept the recommendation without review. See, e.g., Johnstone, 263 F.

9    Supp. 2d at 1226 (accepting, without review, a magistrate judge’s recommendation to

10   which no objection was filed).

11          Nevertheless, this Court finds it appropriate to engage in a de novo review to

12   determine whether to adopt Judge Cobb’s R&R. Judge Cobb recommends dismissal

13   without prejudice because Plaintiff has not filed a completed IFP Application with the

14   financial certificate signed by a person authorized on behalf of Humboldt County Facility

15   despite having been multiple opportunities to file a completed IFP Application or pay the

16   required filing fee. (ECF No. 10.) Upon reviewing the R&R and proposed complaint, this

17   Court finds good cause to accept and adopt the Magistrate Judge’s R&R in full.

18          It is therefore ordered that the Report and Recommendation of Magistrate Judge

19   William G. Cobb (ECF No. 10) is accepted and adopted in its entirety.

20          It is further ordered that this action is dimissed without prejudice.

21          The Clerk is directed to close this case.

22          DATED THIS 26th day of November 2018.
23

24
                                                        MIRANDA M. DU
25                                                      UNITED STATES DISTRICT JUDGE
26

27

28

                                                   2
